Citation Nr: 1615156	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen a previously denied claim for service connection for a respiratory disability.  The claim was apparently reopened by the February 2013 statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a respiratory disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1988 rating decision denied the Veteran's claim for service connection for a respiratory disability.  The Veteran did not disagree with that decision or submit relevant evidence within the appeal period and that rating decision is final.
	
2.  A February 2002 rating decision granted the Veteran's request to reopen his claim for service connection for a respiratory disability and denied the claim on the merits.  The Veteran did not disagree with that decision or submit relevant evidence within the appeal period and that rating decision is final.

3.  A July 2006 rating decision denied the Veteran's request to reopen his claim for service connection for a respiratory disability.  The Veteran did not disagree with that decision or submit relevant evidence within the appeal period and that rating decision is final.  
4.  The evidence submitted since the July 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for       a respiratory disability.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim for service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for a respiratory disorder was denied in a November 1988 rating decision.  The Veteran attempted to reopen his claim in August 2001, and a February 2002 rating decision found that new and material evidence had been submitted and reopened and denied the claim.  In February 2006, the Veteran again attempted to reopen his claim, and a July 2006 rating decision found that new and material evidence had not been submitted.  The Veteran did not appeal the rating decisions, nor did he submit relevant evidence within one year of the notification of those decisions; therefore, those decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the November 1988 and February 2002 rating decisions because there was no medical evidence of a current chronic respiratory disability.  The July 2006 rating decision declined to reopen the previously denied claim because no medical evidence had been submitted to show a respiratory condition with relation to the Veteran's military service.

The evidence received since that time includes private medical evidence from 
Dr. A. Farnsworth diagnosing chronic bronchitis and relating it to the Veteran's Vietnam service, and from Dr. R. Johnson diagnosing asbestosis.  Additionally,      a VA examination and opinion was obtained in January 2013.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a respiratory disability is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a respiratory disability is reopened, and to this extent only the appeal is granted.



REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection for a respiratory condition on the merits.

When the Veteran underwent VA examination in January 2013, the examiner reported review of VA treatment records through the date of the examination, including pulmonary function testing conducted by a VA pulmonologist in April 2012.  However, upon review, the Board finds that the VA treatment records in the electronic claims file do not appear to be complete; there is one treatment record from March 2012 and one from January 2013, with no other records since November 2010, although the record demonstrates that the Veteran receives continuous treatment through VA.  The April 2012 pulmonary function test, for example, is not of record.  As any outstanding records are likely to have bearing on the Veteran's service connection claim, remand is warranted so that they may be obtained.  

Additionally, while the January 2013 VA examiner diagnosed COPD and provided thorough opinions as to why it is unrelated to service and to any potential asbestos exposure, the examiner did not address the Veteran's contention that his respiratory condition may be related to herbicide exposure in the Republic of Vietnam.  While the Veteran has not been diagnosed with a respiratory condition for which service connection is presumed due to herbicide exposure in the Republic of Vietnam, the mere fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See 38 C.F.R. § 3.309(e) (2015); see also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Rather, if the condition is linked to service or to herbicide exposure by probative medical opinion, service connection can be granted.  Accordingly, as the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, an addendum opinion should be obtained to address the relationship, if any, between herbicide exposure and any currently diagnosed respiratory condition. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his respiratory condition.  After securing the necessary releases, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain outstanding VA treatment records and associate them with the electronic claims file.

3. Send the claims file to the examiner who conducted the January 2013 respiratory examination, if available, to obtain an addendum opinion.  The claims file must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded   to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should provide an opinion as to whether it at least as likely   as not (50 percent probability or greater) that any currently diagnosed respiratory disability is etiologically related to the Veteran's presumed exposure to herbicides in the Republic of Vietnam. 

The examiner should explain the reasons for any conclusion reached.  While the examiner is free to   cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner cannot rely solely on the fact that VA has  not included the Veteran's respiratory disability in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's respiratory disability, without regard to the conditions VA recognizes as being due to herbicide exposure, is nevertheless at least as likely as not related to his exposure to herbicides in the Republic   of Vietnam.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for a respiratory disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


